                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                   5:18-cv-00143-FDW

BRANDIS JORDAN                                       )
                                                     )
                         Plaintiff,                  )
                                                     )
vs.                                                  )               ORDER
                                                     )
FNU MCNEMAR,                                         )
                                                     )
                  Defendant.                         )
______________________________________               )

       THIS MATTER is before the Court on its own motion on Plaintiff’s filing of a “Motion

to Hosted A Settlement Conference.” [Doc. 45].

       The Court construes Plaintiff’s motion as a request for this Court to hold a judicial

settlement conference pursuant to Local Civil Rule 16.3(d)(1). The Court, therefore, hereby

instructs Defendant FNU McNemar that, within ten (10) days of this Order, he shall notify the

Court as to whether he consents to a judicial settlement conference in this matter.

       IT IS SO ORDERED.

 Signed: March 3, 2020
